DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 7/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 includes the preamble, “The inflator bracket of claim 24”.  A claim cannot depend from itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammill et al (US 8,007,000).  Gammill discloses:
With regard to claim 1 - An inflator bracket for mounting an inflator of an airbag arrangement to a frame of a vehicle, the inflator bracket comprising: 
a main body portion 233 elongated along a length between a first end and a second end, the main body portion including a front side for receiving the inflator; 
a first mounting portion 234 for attachment to the frame of the vehicle; 
a second mounting portion 235 for attachment to the frame of the vehicle; and 
an interference portion 237 extending from a rear side of the main body portion for contacting the frame of the vehicle and offsetting at least a portion of the main body portion from the frame, the interference portion 237 having a first end depending from the main body portion 233 and a second end, the second end being a free end, 
wherein the interference portion is adapted to contact the adjacent side of the frame and absorb energy from an impact force through deformation of the interference portion (though this is not the intended use of the interference portion, Gammill discloses the structure that is capable of accomplishing this task).

With regard to claim 2 - wherein the first mounting portion 234 is selected from a group consisting of a hook and a hole for a fastener.

With regard to claim 3 - wherein the second mounting portion 235 includes a hole for receiving a fastener.

With regard to claim 4 - wherein at least a portion 236 of the front side of the main body portion 233 is concavely curved in a direction perpendicular to the length.

With regard to claim 5 - wherein the interference portion 237 is a cantilevered portion.

With regard to claim 6 - wherein the interference portion 237 includes a curved segment adjacent the free end.

With regard to claim 7 - wherein a lowermost portion of the interference portion 237 has a lower surface that is convexly curved in a direction parallel to the length of the main body portion.

With regard to claim 8 - wherein the interference portion 237 includes a combination of linear and curved portions.

With regard to claim 11 - in combination with the inflator 240 (Fig. 11).

With regard to claim 12 - wherein the interference portion 237 is deformable to absorb energy from an impact force, wherein deformation of the interference portion is elastic, plastic or a combination thereof.  (Though clip 237 does not have a primary purpose of deformation, it is deformable and since all deformation is some form of plastic or elastic, it reads on the limitation)

With regard to claim 13 - A side curtain airbag arrangement for a vehicle comprising: 
an inflator 240 having a generally cylindrical housing; 
an inflator bracket 230 receiving the inflator 240, the inflator bracket including a main body portion 233 elongated along a length between a first end and a second end; 
first and second mounting portions 234, 235 for connecting the inflator bracket 230 with a frame of the vehicle; 
an interference portion 237 longitudinally between the first and second mounting portions, the interference portion 237 extending from a rear side of the main body portion for contacting an adjacent side of the frame of the vehicle and offsetting at least a portion of the main body portion from the frame, the interference portion having a cantilevered shape with a first end extending from the main body portion and a second end, the second end being a free end, 
wherein the interference portion is adapted to contact the adjacent side of the frame and absorb energy from an impact force through deformation of the interference portion.

With regard to claim 14 - wherein the first mounting portion 234 includes a hook and the second mounting portion 235 includes a hole for receiving a fastener.

With regard to claim 17 - wherein a lowermost portion of the interference portion 237 has a lower surface that is convexly curved in a direction parallel to the length of the main body portion.

With regard to claims 21 and 23 - in combination with the frame 12 of the vehicle, wherein the interference portion 237 contacts the adjacent side of the frame and absorbs energy through deformation of the interference portion (“Clip 237 may also be employed to coupled mounting bracket 230 to an vehicle structure, wherein the clip is configured to interact with a complementary structure on the vehicle.” – Column 6, lines 33-36).  As seen in the quoted recitation, the clip 237 interacts with the frame.  Energy absorption is effected whether it is intended or not, should the clip be deformed due to collision.

With regard to claims 22 and 24 - in combination with the frame of the vehicle, wherein the interference portion is entirely on the adjacent side of the frame.

Claim(s) 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wipasuramonton et al (US 7,658,400).  Wipasuramonton discloses:
With regard to claim 13 - A side curtain airbag arrangement for a vehicle comprising: 
an inflator 140 having a generally cylindrical housing; 
an inflator bracket 150 receiving the inflator 140, the inflator bracket including a main body portion 152a elongated along a length between a first end and a second end; 
first and second mounting portions 154a, 154b for connecting the inflator bracket with a frame of the vehicle; 
an interference portion 153 longitudinally between the first and second mounting portions, the interference portion 153 extending from a rear side of the main body portion for contacting the frame of the vehicle and offsetting at least a portion of the main body portion from the frame, the interference portion having a cantilevered shape with a first end extending from the main body portion and a second end, the second end being a free end, 
wherein the interference portion is adapted to contact the adjacent side of the frame and absorb energy from an impact force through deformation of the interference portion.

With regard to claim 18 - wherein the interference portion 153 linearly extends from the first end to the second end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gammill in view of Weber (US 2,753,141).  Gammill fails to disclose wherein the interference portion continuously tapers from a maximum width at the first end to a minimum width at the second end.  Weber teaches a bracket having an interference portion 9 wherein the interference portion 9 continuously tapers from a maximum width at the first end to a minimum width at the second end (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bracket of Gammill such that the interference portion is tapered to allow for the need of less material.

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Gammill discloses the claimed structure of Applicant’s invention as can be seen in the two figures below:

 
    PNG
    media_image1.png
    453
    595
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    578
    media_image2.png
    Greyscale

     Gammill					    Applicant’s Invention
As can be seen, the structure of the two brackets is very similar, including almost identical interference portions.  Though Gammill may use said interference portion in a manner different to that intended by Applicant, the near identical structure allows for the invention of Gammill the capability to accomplish the intended use of Applicant.  As the claims are apparatus claims, the pertinent and patentable subject matter is that of the structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 4, 2022


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616